Citation Nr: 0434446	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of 
death.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had active service from January to June 1942 and 
from June 1945 to January 1946.  The appellant is advancing 
this appeal as the decedent's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for cause 
of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In a letter received in November 2004, the appellant 
requested a videoconference hearing at the RO before a Member 
of the Board in Washington, D.C.  Therefore, the Board finds 
that this matter should be REMANDED to re-schedule the 
appellant for a videoconference hearing.  See 38 C.F.R. § 
20.704 (c)(d) (2004). 

In addition, the appellant requested a change of 
representative.  Since it may be important for the appellant 
to have a representative present with her during her 
requested Board hearing, the RO should provide an opportunity 
for the appellant to change her representative.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant and 
provide an opportunity for her to change her 
representative.  

2.  After allowing a reasonable time period for 
the appellant to clarify the appointment of her 
representative, the RO should take steps to 
schedule the appellant for a videoconference 
hearing at the RO, before a Veterans Law Judge 
sitting at the Board in Washington, DC.  
Appropriate notification should be given, and 
documented in the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


